Citation Nr: 0631239	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD, and assigned a 10 percent evaluation, 
effective June 12, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran requested a personal hearing before a Veterans 
Law Judge via video conference, and such a conference was 
scheduled in September 2006 at the RO in Gretna, Louisiana.  
Prior to the scheduled hearing, however, the veteran asked 
that his claims folder be transferred to the RO in Waco, 
Texas, and that his video conference hearing be moved to that 
office as well.  He explained that, due to Hurricane Katrina, 
he had relocated to North Texas.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran's claims 
folder is permanently transferred to the 
RO in Waco, Texas.

2.  Schedule the veteran for a video 
conference hearing at the RO in Waco, 
Texas before a Veterans Law Judge.  Notify 
him of the scheduled hearing at the latest 
address of record in Lewisville, Texas.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to the ultimate disposition of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


